 


114 HRES 179 IH: Expressing the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for purposes related to enlisting certain aliens in the Armed Forces.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 179 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Mr. Foster (for himself, Mr. Polis, Mr. Vargas, Mr. Cárdenas, Mr. Rangel, Ms. Brownley of California, Ms. Edwards, Mr. Lowenthal, Mr. Veasey, and Mr. Takano) submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for purposes related to enlisting certain aliens in the Armed Forces. 
 
 
That it is the sense of the House of Representatives that the Secretary of Defense should review section 504 of title 10, United States Code, for the purpose of making a determination and authorization pursuant to subsection (b)(2) of such section regarding the enlistment in the Armed Forces of an alien who possesses an employment authorization document issued under the Deferred Action for Childhood Arrivals program of the Department of Homeland Security established pursuant to the memorandum of the Secretary of Homeland Security dated June 15, 2012.   